Case 1:20-cr-00034-RP-CFB Document 2. Filed 08/25/20 Pag EC FE IVED
vr

AUG 25 2020

CLERK OF DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, ) Criminal No. 1:20-cr-034
v. INDICTMENT
JAMES E. SLOAN, and T. 18, U.S.C. §§ 1952(a)(1),(8)
HUIQUN ZHAO, ) T. 18, U.S.C. § 2
Defendants.
THE GRAND JURY CHARGES:
COUNT 1

(Travel Act-Promote, Manage, Establish, Carry-on, and
Facilitate Unlawful Activity)

Beginning as early as June 2017, continuing up to and including August 19,
2020, in the Southern District of Iowa and elsewhere, the defendants, JAMES E.
SLOAN and HUIQUN ZHAO, traveled in interstate commerce from the States of
Kansas and Nebraska to lowa and used a facility of interstate commerce, namely the
internet and bank accounts at US Bank and First National Bank of Omaha, with the
intent to distribute the proceeds of any unlawful activity and with the intent to
promote, manage, establish, carry on, and facilitate the promotion, management,
establishment, or carrying on, of any unlawful activity, namely, Prostitution, in
violation of Iowa Code §725. Thereafter, defendants, JAMES E. SLOAN and
HUIQUN ZHAO, performed and attempted to perform an act to distribute the

proceeds of such activity, and performed and attempted to perform an act to promote,

 
Case 1:20-cr-00034-RP-CFB Document 2 Filed 08/25/20 Page 2 of 2

manage, establish, and carry on, and to facilitate the promotion, management,
establishment, and carrying on of such unlawful activity.

This is a violation of Title 18, United States Code, Sections 1952(a)(1),(3) and

 

 

2.
A TRUE BILL.
FOREPERSON
Marc Krickbaum
United States Attorney
E Yy
By: /( Ten? 4 Spay Fie

\Saeiy Shaman
Assistant United States Attorney
